Citation Nr: 1541276	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis.

3.  Entitlement to an effective date earlier than October 1, 2012 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 1976, February 2003 to May 2004, and June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.

In June 2014, the Board remanded the appeal, in part, for evidentiary development.

The issues of entitlement to service connection for a respiratory disorder and entitlement to an effective date earlier than October 1, 2012 for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension requires continuous medication for control, but has never been productive of diastolic pressure higher than 100 or systolic pressure higher than 160.



CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, such a VCAA-compliant notice letter was sent to the Veteran in June 2011.  Moreover, the Veteran and his attorney have demonstrated actual knowledge of the type of evidence needed to justify a compensable rating for the Veteran's hypertension.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim of entitlement to a higher rating for hypertension.  Service treatment records and post-service VA treatment records have been obtained, and the Veteran has been afforded VA medical examinations in connection with his hypertension.  Most recently, he was afforded a VA examination in November 2014, in compliance with the Board's remand directives.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to his claim.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends he is entitled to a compensable evaluation for his service-connected hypertension.  For the reasons that follow, the Board finds that a compensable evaluation is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as discussed below, the evidence shows that the Veteran's hypertension has not significantly changed during the appeal period.

The Veteran's hypertension is rated under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent disability rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  In addition, a 20 percent evaluation is warranted where diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 40 percent evaluation requires diastolic pressure to be predominantly 120 or more.  A 60 percent evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

Although the Board concedes that the Veteran takes medication on a regular basis to control his hypertension, a review of dozens of VA blood pressure test results from 2004 to November 2014 reveals no diastolic pressure readings higher than 94 and no systolic pressure readings higher than 138.  Most recently, on VA examination in November 2014, the Veteran's blood pressure was 104/71, 112/80, and 120/83, and the examiner, when asked whether the Veteran had a history of diastolic blood pressure elevation to predominantly 100 or more, answered "No."  Similarly, a May 2009 VA hypertension examination indicated that the Veteran's blood pressure was well under control, with no complications.

Despite this medical history, the Veteran's argument boils down to an interpretation of Diagnostic Code 7101 which does not square with the text.  As noted above, Diagnostic Code 7101 provides three possible paths to a 10 percent evaluation.  The first provides a 10 percent rating where diastolic pressure is predominantly 100 or more.  The second provides a 10 percent rating where systolic pressure is predominantly 160 or more.  The third provides a minimum 10 percent rating "for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control."  38 C.F.R. § 4.104.  As the Veteran's medical history makes clear, there is no evidence to suggest that his diastolic pressure has ever even reached 100, let alone evidence demonstrating that his diastolic pressure is predominantly 100 or more.  Indeed, he has never claimed that his diastolic or systolic pressure results, by themselves, justify a compensable evaluation.

Rather, the Veteran's claim focuses on the third prong of the criteria for a 10 percent rating.  Specifically, his attorney argued during the Board hearing that the third prong required either a history of diastolic pressure predominately 100 or more or a showing that the Veteran requires continuous medication for control, notwithstanding diastolic pressure levels.  See Hearing Transcript, p. 4 (the Veteran's attorney: "We believe that the actual rating table says [hypertension is] 10 percent if you're on medication and it's controlled").  In other words, the attorney argued that the actual blood pressure test results were immaterial, provided the Veteran could show that his hypertension required continuous medication for control.

The Board finds that this reading of Diagnostic Code 7101 is untenable.  As is clear from the wording of the Diagnostic Code, an individual who requires continuous medication for control must also demonstrate a history of diastolic pressure predominantly 100 or more in order to warrant a 10 percent evaluation.  In this case, there is simply no basis from which to conclude that the Veteran has a history of elevated diastolic pressure sufficient to warrant a 10 percent rating.  As noted above, for the past 10 years his diastolic pressure has never risen above 94.  Thus, the criteria for a 10 percent evaluation have not been met, notwithstanding the fact that his hypertension requires continuous medication for control.  Likewise, the diastolic and systolic pressure measurements of record do not reflect a level of severity that would justify a rating in excess of 10 percent.  The Veteran's claim for a compensable rating for hypertension must be denied.

In reaching this decision, the Board has also considered other potentially applicable Diagnostic Codes relating to the Veteran's cardiovascular function.  However, as the medical evidence of record-and in particular, the May 2009 and November 2014 VA examination reports-demonstrates no additional cardiovascular diseases that would warrant separate disability evaluations, these Diagnostic Codes are not applicable.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hypertension.  The evidence shows that his hypertension requires medication.  Since 2004, however, the Veteran's blood pressure has never exceeded 160 systolic pressure or 100 diastolic pressure.  His noncompensable rating under Diagnostic Code 7101 accurately contemplates this symptomatology.  We also find that nothing in this record establishes that hypertension causes marked interference with employment.  The Veteran's complaints, even when accepted as true, reflect stable, well-controlled manifestations that do not rise to the level contemplated by the need for a referral.   Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to hypertension, the Veteran is in receipt of service connection for PTSD; tinnitus; carpal and cubital tunnel syndrome with peripheral neuropathy, left upper extremity; degenerative arthritis of the lumbar spine; and left ear hearing loss.  He is also in receipt of a temporary 100 percent rating from July 31, 2012, and a TDIU from October 1, 2012.  Because the only increased rating claim on appeal at this time is for hypertension, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.


ORDER

Entitlement to a compensable evaluation for hypertension is denied.




REMAND

The Veteran contends that his current respiratory symptoms are due to exposure to harmful particles while serving in Southwest Asia.  In its June 2014 remand, the Board requested additional development, to include a VA examination of the respiratory system.  Such an examination was performed in November 2014.

In her report, the VA examiner opined that the Veteran's respiratory symptoms were mostly likely caused by his smoking.  In support of this conclusion, the examiner noted that "[t]here are no treatment records indicating this veteran was evaluated for any type of chronic breathing disorder while active military."  Upon review, this statement is misleading.  A post-deployment assessment dated April 2004 indicated that while serving overseas in Kuwait and Iraq, the Veteran complained of coughing, chest pain, and difficulty breathing.  Other post-deployment assessments (e.g., from March 2007 and April 2008), reflect complaints of coughing and breathing difficulty.  Thus, there are multiple in-service reports of respiratory symptoms.  The Board notes that an examination based on an inaccurate factual premise is entitled to no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Furthermore, the examiner failed to address the Veteran's contention that his respiratory symptoms were due to inhalation of harmful particles, such as fuel and dust, in the Middle East.  Despite the Board's instructions to "tak[e] into account and comment[] on . . . his credible statements regarding dusty conditions and fume inhalation in service," the VA examiner stated only that the Veteran "continued to smoke during the time he had the other exposures."  The examiner provided no substantive analysis regarding the potentially harmful exposure claimed by the Veteran.  Given the above, an addendum opinion is needed to clarify the etiology of the Veteran's respiratory disorder and address his complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

As to the claim for an earlier effective date for a TDIU, the Board notes that prior to October 1, 2012 the Veteran does not meet the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  However, because a grant of service connection for a respiratory disorder could potentially bring the Veteran's disability rating/s within the schedular TDIU requirements, the claim for an earlier effective date for a TDIU is inextricably intertwined with the claim for entitlement to service connection for a respiratory disorder, and must therefore be remanded as well.  Additionally, there is some evidence of unemployability prior to the current effective date for the Veteran's TDIU.  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Verify the likelihood of the Veteran's claimed exposure to environmental hazards while serving in Kuwait and/or Iraq.  If the search for corroborating records leads to negative results, notify the Veteran and afford him the opportunity to respond.

2.  Following the above, return the claims file to the examiner who completed the November 2014 examination for an addendum opinion regarding the claim for respiratory disorder, to include documented chronic obstructive pulmonary disorder (COPD).  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination (e.g., a Gulf War examination) is necessary, then such should be arranged.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disorder had its onset in, was aggravated by, or is otherwise etiologically related to his active service.  The examiner is asked to specifically discuss the Veteran's claimed exposure to environmental hazards, including smoke from oil fires, burning trash, vehicle exhaust, environmental pesticides, dust, and chemical solvents.

A complete rationale must accompany each opinion provided.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


